10

11

12

13

14

15

16

20

21

22

 

 

CaseCaa$é-2i£ 0aae00822-JDAcubemn ths Bt*BHAL E Bited AAO GE 3AagePhge 2B30f 23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CYWEE GROUP LTD.,

Plaintiff,
Vv.

HTC CORPORATION, et al.,
Defendants/Third-Party Plaintiffs,
V.
CYWEE MOTION GROUP LTD.,

Third-Party Defendant.

 

 

CASE NO, C17-0932JLR

ORDER ON THIRD-PARTY
DEFENDANT'S MOTION FOR
SUMMARY JUDGMENT AND
ON CROSS-MOTIONS FOR
STAY

BRGESTOR Eaten
WDE Retlintd.

I. INTRODUCTION

Before the court are three motions. First, Third-Party Defendant CyWee Motion

Group Ltd. (“CyWee Motion”) moves for summary judgment against Defendants and

Third-Party Plaintiffs HTC Corporation (“HTC Corp.”) and HTC America, Inc. (“HTC

America”) (collectively, “HTC”). (MSJ (Dkt. # 107).) HTC opposes CyWee Motion’s

ORDER - 1

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2- 0a9800032-JDAcunmmthést* REAL EBied iHa@Gl 3hAagePaAgeé Bof 23

summary judgment motion. (Resp. (Dkt. ## 112 (redacted), 113 (sealed).) Second,
Plaintiff CyWee Group Ltd. (“CyWee Group”) and CyWee Motion (collectively,
“CyWee”) move for a partial stay of this matter pending inter partes review (“IPR”)
proceedings. (CyWee MTS (Dkt. # 123).) Third, HTC cross-moves for a complete stay
pending IPR proceedings. (HTC MTS (Dkt. # 126).) The court has considered the
motions, the parties’ submissions concerning the motions, the relevant portions of the
record, and the applicable law. Being fully advised,! the court DENIES CyWee Motion’s
motion for summary judgment without prejudice to refiling according to the timeline set
forth herein. The court further GRANTS in part and DENIES in part CyWee’s motion
for a partial stay and GRANTS in part and DENIES in part HTC’s motion for a complete
stay.
il. BACKGROUND

This case features patent infringement and other disputes between technology
companies. The court identifies the parties before summarizing the factual and
procedural background.
A. The Parties

CyWee Group provides products and services in the areas of “motion processing,

wireless high definition video delivery, and facial tracking technology.” (SAC (Dkt.

 

' CyWee Motion and HTC request oral argument on CyWee Motion’s summary
judgment motion (see MSJ at Title Page; Resp. at Title Page), and HTC requests oral argument
on its cross-motion for a complete stay (see HTC MTS at Title Page), but the court finds that oral
argument is unnecessary to its disposition of the motions, see Local Rules W.D. Wash, LCR

7(b)(4).

ORDER - 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2- 008600052 -JDAcuntenihest*BHAL EBited WAGGA ShAgeRge Bot 23

# 61) 42.) CyWee Group owns two patents protecting technology that detects, measures,
and calculates the movements of machines: United States Patent No. 8,441,438 and
United States Patent No. 8,552,978 (collectively, “the Patents-in-Suit”). Ud. §¥ 15,
20-22, 122-24.) CyWee Motion, which is “affiliated” with CyWee Group, specializes in
“wireless streaming, facial tracking, and motion processing technology solutions for
home entertainment and mobile devices.” (CyWee Motion Am. Countercl. (Dkt. # 104)
7.)

HTC Corp. manufactures consumer electronics, including mobile phones and —
tablets. (SAC 4 3; Answer to SAC (Dkt. # 62) 43.) HTC America, a wholly-owned
subsidiary of HTC Corp., imports and sells HTC Corp.’s mobile phones and tablets in the
United States. (SAC 4 4; Answer to SAC 7 4.) ©

B. Factual Background

 

* HTC also filed a sealed copy of the License Agreement, (See Yoon Decl. (Dkt.
# 112-1) { 14, Ex. 3 (sealed).) When citing the License Agreement, the court cites specific
paragraph numbers, where applicable. Where no paragraph number corresponds to the cited
material, the court cites the Bates number at the bottom-right corner of the document.

ORDER - 3

 

 
10

11

© 12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCa&é-2. 0aae008s2-JDAcunmnih66t*RHAL EBiediBaOG 3AageRage 2Bof 23

ee
Motion, Inc. is a wholly-owned subsidiary of CyWee Motion. (Liou Decl. (Dkt. # 107-2)

12.)

ee

ee
ES Specifically, HTC
integrated into its mobile phones STM sensor hub modules with CyWee Software. (id.

q 4.) Whenever HTC required new sensor fusion functionalities, “HTC would request the
suppor from CyWee Motion to develop the new functionalities in the CyWee Software.”
Ld. | 6.) aaa
a
Ree |i EC asserts that “CyWee Motion provided each

 

> Both CyWee Motion and HTC imply that that the |
. (See CyWee Motion Am. Countercl. § 9; HTC MTS at 2.)
As discussed below, however, on the record before the court, the relationship between the
Patents-in-Suit and the CyWee Software remains unclear, See infra § TI.B.2.

ORDER - 4

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2. 009800832-JDAcuntEnrhéBt*HAL E Bited ia O64 3FiageRageé of 23

version of the CyWee Software directly to HTC in binary form” and “did not place any
restrictions on HTC's use of the CyWee Software in HTC devices.” (Ud. J§ 7-8.) HTC
further contends that it understood that CyWee Motion was compensated for the CyWee
Soltwarc i es 200 that CyWee
Motion “has never requested payment from HTC for the integration and use of CyWee

Software in HTC devices.” (Ud. 4 8.)

The same day, CyWee Motion notificd HTC xx
ME (Cy Wee Motion Am. Countercl. § 18, Ex. B at 1.°) CyWee Motion

demanded that HTC “immediately cease and desist any use of [the CyWee S]oftware”

and “immediately return any and all copies of the software to CyWee Motion.” (/d.)

/I

 

* Although CyWee Motion’s amended counterclaims authenticate Exhibit A, the exhibit
is appended to CyWee Motion’s counterclaims. (See CyWee Motion Countercl. (Dkt. # 102)
417, Ex. A)

> Although CyWee Motion’s amended counterclaims authenticate Exhibit B, the exhibit
is appended to CyWee Motion’s counterclaims. (See CyWee Motion Countercl. § 18, Ex. B.)

ORDER - 5

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2\-009600832-JDAcunmnihest*REAL EBitednWa@Gd 3hag eRage a30f 23

CyWee Motion contends that HTC refused to return its copies of the CyWee Software
and, to this day, continues to use the CyWee Software in HTC devices, (MSJ at 2.)
C. ‘Procedural History

On June 16, 2017, CyWee Group filed an action for patent infringement against
HTC, alleging that certain HTC devices impermissibly practice the Patents-in-Suit. (See
Compl. (Dit, #1); see also SAC.) This suit is one of seven pending cases in which
CyWee Group alleges that a technology company has infringed the Patents-in-Suit, (See
CyWee Motion MTS at 2 n.7 (listing cases).) Among other affirmative defenses, HTC
asserts that CyWee Group’s patent infringement claims are. barred by the patent
exhaustion doctrine and that HTC holds “‘an express or implied license” to practice the
Patents-in-Suit. (Answer to SAC at 19.) In addition, HTC brings counterclaims against
CyWee Group for declaratory judgments of patent invalidity and noninfringement. (/d.
{J 26-41.)

On January 11, 2018, HTC filed a third-party complaint against CyWee Motion
and STM. (TPC (Dkt. # 43).) HTC alleged that the STM components HTC purchased
for incorporation into the accused HTC products were covered by the License
Agreement, such that STM was obligated to indemnify and defend HTC against CyWee
Group’s patent infringement claims. (/d. ff 23, 39-50.) HTC also brought a claim for
unfair business practices under Washington law against CyWee Motion and sought
contribution from both CyWee Motion and STM. (Ud. §] 51-61.)

On May 31, 2018, HTC filed a stipulated motion to dismiss with prejudice all its

claims against STM. (Stip. MTD (Dkt. # 93); see also 6/1/18 Order (Dkt. #94) at 2

ORDER - 6

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2L 009800092 -JDRcunmnthsBt* HALE Bited ia OHE.SAAgePAgE Zot 23

(granting the stipulated motion to dismiss).) HTC now represents that it agreed to
dismiss its claims against STM because STM threatened to stop supplying HTC with
STM sensor hub modules if the litigation continued.® (Siddiqui Decl. (Dkt. # 113-2)
{{] 5-6 (sealed).)

On September 26, 2018, approximately two months after terminating the License
Agreement, CyWee Motion filed counterclaims against HTC for conversion, unjust
enrichment, and declaratory judgment of unauthorized possession. (See CyWee Motion

Countercl. (Dkt. # 102) 99 20-33; see also CyWee Motion Am. Countercl. {J 20-38.)

|| Additionally, on November 19, 2018, CyWee Motion asserted a replevin claim against »

HTC. (See CyWee Motion Am. Countercl. J§] 24-27.) In brief, CyWee Motion alleges

that HTC impermissibly retained possession of the CyWee Software after CyWee Motion

terminated the License Agreement. (Id. J{ 17-19.) On November 28, 2018, CyWee

Motion filed the present motion for summary judgment on its conversion and replevin
claims. (See MSJ.)

On March 4, 2019, CyWee filed a motion to partially stay this case pending IPR
proceedings involving the Patents-in-Suit. (See CyWee MTS at 2.) Months earlier, in
connection with an unrelated suit, non-party Google, Inc. filed IPR petitions with the

Patent and Trademark Office’s Patent Trial and Appeal Board (“PTAB”), seeking to

 

° HTC also asserted claims against STMicroelectronics, Inc., an affiliate of STM. (See
generally 3d-Party Compl. (Dkt. # 43).) HTC’s claims against STMicroelectronics, Inc. were
dismissed with prejudice, (4/23/18 Order (Dkt. #79) at 1.) Additionally, HTC withdrew its
motion for leave to file an amended third-party complaint, which would have asserted claims
against STMicroelectronics Asia Pacific Ltd., another STM affiliate. (See Mot. for Leave to File
Am, 3d-Party Compl. (Dkt. # 87) at 2; 6/1/18 Order at 2.)

ORDER - 7

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCaté-2vi0Gs600832-JDRcubtInhSe Bt REAL EBiedhBaO@ Ga 3Aagecrage Bot 23

invalidate claims in each of the Patents-in-Suit, (Ud. (citing CyWee Grp. v. Google, Inc.
No, 1-18-cv-00571 (D. Del.).) The PTAB granted Google, Inc.’s IPR petitions on
December 11, 2018. Ud.) CyWee now seeks to stay CyWee Group’s patent infringement
claims against HTC, HTC’s patent invalidity and noninfringement counterclaims against
CyWee Group, and HTC’s third-party claims against CyWee Motion for contribution and
unfair business practices. (/d. at 4.) In other words, CyWee seeks to stay all claims
except CyWee Motion’s counterclaims against HTC. (See id.) HTC cross-moves for a
complete stay pending the outcome of the IPR proceedings. (See generally HTC MTS at
1.)

The court now considers the motions.

Til. ANALYSIS

A. Summary Judgment Motion

CyWee Motion argues that it is entitled to summary judgment on its conversion
and replevin claims because there is no genuine dispute that HTC continued to use the
CyWee Software “without authorization” after CyWee Motion terminated the License
Agreement. (MSJ at 7-8; see also Reply at 3.) HTC contends that the court should deny
the motion pursuant to Federal Rule of Civil Procedure 56(d) because CyWee Motion
filed the motion before HTC could conduct sufficient discovery on CyWee Motion’s
cross-counterclaims and HTC’s affirmative defenses to those claims. (Resp, at 1-2,
13-14, 23; Yoon Decl. ¥ 10); see also Fed. R. Civ. P. 56(d). HTC also asserts that
genuine disputes of material fact preclude summary judgment. (Resp. at 17-22.) The

// ‘

ORDER - 8

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCaké-2t 0as6 20032 -JDRcun tenths Bt*RHALEBiedhwa@Ga 3A agePage Zot 23

court finds that HTC is entitled to relief under Rule 5 6(d) and thus does not reach the
merits of CyWee Motion’s summary judgment motion.

1, Conversion and Replevin

Before addressing HTC’s arguments under Rule 56(d), the court summarizes the
standards that govern CyWee Motion’s conversion and replevin claims. Under
Washington law, conversion “occurs when‘a person intentionally interferes with chattel
belonging to another, either by taking or unlawfully retaining it, thereby-depriving the
rightful owner of possession.” Alhadeff'v. Meridian on Bainbridge Island, LLC, 220 P.3d
1214, 1223 (Wash. 2009). “Wrongful intent is not an element of conversion, and good
faith is not a defense.” Brown ex rel. Richards v. Brown, 239 P.3d 602, 610 (Wash. Ct.
App. 2010). “Chattel’ includes both tangible and intangible goods, such as corporate
property.” Lang v. Hougan, 150 P.3d 622, 637 (Wash. Ct. App. 2007).

In a replevin action, a plaintiff “must prove its title and right to possession” of the
property at issue. Crystal Recreation, Inc. v. Seattle Ass’n of Credit Men, 209 P.2d 358,
361 (Wash. 1949), Under Washington law, replevin is a statutory cause of action. See
Graham y, Notti, 196 P.3d 1070, 1072 (Wash. Ct. App. 2008) (citing RCW 7.64.020(2)).
A plaintiff bringing a replevin action must show: (1) that “the plaintiff is the owner of
the property or is lawfully entitled to the possession of the property by virtue of.a special
property interest”; (2) that “the property is wrongfully detained” by the defendant; (3)
that “the property has not been taken for a tax, assessment, or fine pursuant to a statute”;
and (4) that “[t]he approximate value of the property.” Graham, 196 P.3d at 1072. In

//

ORDER - 9

 

 
10

11

12

13

14 |

15

16

17

18

19

20

21

22

 

 

CaseCasé -2\4- 00860082 -JDRcunTaniIniSBt*RHALE Bited Ha @ GE 3A Ag ePky efiZBof 23

|| replevin, the plaintiff “seeks a return of his goods, and damages for the interruption to his

possession.” Hoff v. Lester, 168 P.2d 409, 413 (Wash. 1946).
CyWee Motion’s theories of conversion and replevin are straightforward. In

short, CyWee Motion argues that HTC wrongfully retained possession of the CyWee

| Software after the termination of the License Agreement. According to CyWee Motion,

“when the [License Agreement] was terminated, HTC’s right to possess and use the
CyWee Software pursuant to the [License Agreement] terminated as well.” (Reply at 3.)

CyWee Motion insists that, “[rJegardless of whether the Patents-in-Suit are infringed or

not, CyWee Motion [Group] is still entitled to its property,” and HTC must return—i.e.,

destroy its copies ofthe CyWee Software. (MSJ at 8.) HTC, for its part, argues that
CyWee Motion’s summary judgment motion is “premature” and that HTC is entitled to
conduct discovery into various areas related to HTC’s alleged right to continue
integrating the CyWee Software into its products. (See Resp. at 1.)

2. Rule 56(d) Analysis

Under Rule 56(d), if the nonmoving patty “shows by affidavit or declaration that,
for specified reasons, it cannot present facts essential to justify its opposition, the court
may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or
declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ.
P. 56(d). A Rule 56(d) “continuance of a motion for summary judgment for-purposes of
discovery should be granted almost as a matter of course unless the non-moving party has
not diligently pursued discovery of the evidence.” Burlington N. Santa Fe R.R. Co. v.

Assiniboine & Sioux Tribes of the Fort Peck Reservation, 323 F.3d 767, 773-74 (9th Cir.

ORDER - 10

 

 
 

10
11
| 12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCasé-2k 0a9600032-JDAcunTEMN nhs Bt* EAL E Bited Bad O G4 3AagePegefl230f 23

2003) (internal quotation marks and citations omitted); see also Metabolife Int’l, Inc. v.
Wornick, 264 F.3d 832, 846 (9th Cir. 2001) (“Although Rule 56(f)’ facially gives judges
the discretion to disallow discovery when the non-moving party cannot yet submit
evidence supporting its opposition, the Supreme Court has restated the rule as requiring,
rather than merely permitting, discovery ‘where the nonmoving party has not had the
opportunity to discover information that is essential to its opposition.”” (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)) (footnote added). To prevail under

|| Rule 56(d), “parties opposing a motion for summary judgment must make ‘(a) a timely. |

application which (b) specifically identifies (c) relevant information, (d) where there is.
some basis for believing that the information sought actually exists.’” Emp’rs T. eamsters
Local Nos, 175 & 505 Pension Trust Fund v, Clorox, 353 F.3d 1125, 1129 (9th Cir.
2004) (quoting VISA Int’l Serv. Ass’n v. Bankcard Holders of Am., 784 F.2d 1472, 1475
(9th Cir. 1986)).

HTC makes its Rule 56(d) request in its opposition to CyWee’s summary
judgment motion and the accompanying declaration of HTC’s counsel, James C. Yoon.
(See generally Resp.; Yoon Decl. J 10.) The court finds that HTC satisfies all four
requirements for relief under Rule 56(d).

First, HTC’s request is timely: it was filed within the time HTC had to oppose

CyWee Motion’s summary judgment motion. (See MSJ at 1 (showing that CyWee

 

7 Effective December 1, 2010, Federal Rule of Civil Procedure 56(f) was renumbered 56(d). The
Advisory Committee’s notes to Rule 56 with respect to the 2010 amendments state that “[s]ubdivision (d)
carries forward without substantial change the provisions of former subdivision (f).” See Fed. R. Civ. P.
56 Advisory Comm. Notes,

ORDER - 11

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCahé-2h 00S800832-JDAcunmEMtheBt*GHAL EBited HBAWM4G 3A AagePEyefiZof 23

Motion’s motion was initially noted for December 28, 2018); Resp. at 24 (showing that
HTC filed its response on December 24, 2018)); see also IVC Highlands TT, LLC y.
DirectBuy, Inc., No. C16-0327RAJ, 2016 WL 3690127, at *2 (W.D. Wash. July 12,
2016) (stating that a “request [is] timely if made prior to the summary judgment hearing”
(citations and quotations omitted)). CyWee Motion does not dispute that HTC timely
invoked Rule 56(d). (See generally Reply.) |

Second, Mr. Yoon’s declaration “specifically identifies” information that HTC
contends is essential to support its opposition to CyWee Motion’s summary judgment
motion. See Emp’rs Teamsters, 353 F.3d at 1129; (Yoon Decl. § 10.) HTC represents
that its discovery requests will clarify, among other issues: (1) the relationship between
CyWee Motion and its affiliates, and whether CyWe Motion, CyWee Motion, Inc., and
CyWee Tech are “collectively licensors or owners of the CyWee Software,” as CyWee

Motion claims; (2) “[t]he nature and extent of any royalty payments” iy

HD ier the License Agreement; (3) whether HTC may

ES a
| 221 (4) “factual

issues underlying HTC’s affirmative defense of equitable estoppel.” (Id.; see also Resp.
at 13-17.) |

CyWee Motion does not dispute that the fourth factor in the Rule 56(d) analysis—
that “there is some basis for believing that the information [HTC seeks] actually

399

exists’”’—is satisfied. See Emp’rs Teamsters, 353 F.3d at 1129; (see generally Reply.)

Rather, CyWee Motion appears to argue that the areas of discovery that HTC identifies

ORDER - 12

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

ee eee

are not relevant because, whatever discovery HTC might obtain, HTC cannot show that it
has a right to possess the CyWee Software in light of the termination of the License
Agreement. (See Reply at 2.) The court disagrees.

To begin, HTC’s intended discovery into the relationship between CyWee Motion,
CyWee Motion Inc., CyWee Tech, and other CyWee affiliates is warranted. CyWee
Motion refers to CyWee Motion, CyWee Tech, and CyWee Motion, Inc. “collectively as
licensors or owners of the CyWee Software.” (MSJ at 2 n.1.) To support the proposition
that CyWee Motion has an ownership interest in the CyWee Software, however, CyWee
Motion cites only the License Agreement and the Assignment. .(See id. at 4,.9; see
scemercay i) | rman
re
But, on the record before the court, the relationships between CyWee Motion and other
CyWee entities remain unclear. HTC is entitled to discovery into the nature of those
relationships, their bearing on the ownership of the CyWee Software, and whether .
CyWee Motion has a property interest in the CyWee Software sufficient to confer
standing for its conversion and replevin claims. See Davenport v. Wash. Educ. Ass’n,
197 P.3d 686, 696 (Wash. Ct. App. 2008) (explaining that, to assert a conversion claim,
the plaintiff must “have a possessory or other ‘property interest’ in the chattel”); RCW
9.64.020(2).

Moreover, HTC is entitled to obtain discovery on its theory that ya

ORDER - 13

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCahé-2\4 009820032 -JDAcunmninhest*E2ALE Bited HB OG4 3AagePayefizBof 23

That argument misses the point, however.

HTC is entitled to further examine which CyWee affiliates received royalties from STM,
when the royalties ceased, if ever, and whether the royalties encompassed HTC’s
post-termination use of the CyWee Software. These issues bear on whether HTC might
benefit from th aaa

CyWee Motion argues that HTC collaterally estopped itself from invoking the
protection of the License Agreement when HTC dismissed its claims against STM. (MSJ
at 8.) Specifically, CyWee Motion insists that “[a]ny rights HTC may have claimed
under the [License Agreement] are extinguished because HTC voluntarily and with

prejudice dismissed its claims that it was a third-party beneficiary of the [License

ORDER - 14

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCaSé-2\- Vaasa0na -JIDAcubemthsst*HHAL E Bited HRA OHA 3Aag ePHty ef Bot 23

Agreement] and entitled to indemnity or contribution from the STM entities.” (Ud.
(emphasis omitted).) CyWee Motion is mistaken. “Issue preclusion, also known as
collateral estoppel, ‘attaches only when an issue of fact or law is actually litigated and
determined by a valid and final judgment, and the determination is essential to the
judgment.’” Amadeo vy. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1159 (9th Cir. 2002) -
(quoting Arizona v. California, 530 U.S. 392, 414 (2000)). “A voluntary dismissal of a
claim prior to any adjudication and without any stipulated findings of fact does not
actually litigate any issue.” Jd. HTC voluntarily dismissed its claims against STM prior
to any adjudication of those claims and without any stipulated findings of fact. (See Stip.
MTD at 2-3.) Thus, in defending against CyWee Motion’s counterclaims, HTC is not
precluded from arguing that HTC is a third-party beneficiary of the License Agreement.
Finally, as of the filing of CyWee Motion’s summary judgment motion, there was
no indication that HTC had failed to diligently pursue its intended discovery, See
Burlington, 323 F.3d at 773-74. CyWee Motion filed its summary judgment motion
approximately two months after filing its counterclaims and just nine days after amending
those claims. (See MSJ ; CyWee Motion Countercl.; CyWee Motion Am. Countercl.) In
his declaration, Mr. Yoon chronicles the discovery efforts HTC made before CyWee
Motion filed its motion for summary judgment, as well as the discovery requests by HTC
that were pending at the time it filed its opposition. (Yoon Decl. 4§ 6-10.) That HTC
lacked facts “essential to justify its opposition,” see Fed. R. Civ. P. 56(d), reflected the
relatively early date at which CyWee Motion filed its summary judgment motion rather

than a failure to diligently pursue discovery.

ORDER - 15

 

 
10
1
12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCas2-2. 0Q98Q0HI2-JDAcubumthsst*BZALE Bited MAGEE SAagePHyeSfiBOf 23

For the foregoing reasons, the court concludes that HTC is entitled to relief under
Rule 56(d). The court thus DENIES CyWee Motion’s motion for summary judgment
without prejudice to refiling, if appropriate, according to the timeline set forth in the
prevailing scheduling order and as explained more fully in the penultimate section of this
order. (See 8/7/18 Order (Dkt. # 101) at 2); see infra § 1.B.2.
B. Cross-Motions to Stay

In light of the pending IPR proceedings, CyWee moves to stay CyWee Group’s
patent infringement claims against HTC and HTC’s counterclaims for declaratory
judgments of noninfringement and patent invalidity against CyWee Group (collectively,
“the patent claims”). (CyWee MTS at 4-6; see also CyWee MTS Reply (Dkt. # 129) at
6-12.) Additionally, CyWee urges the court to stay HTC’s third-party claims against
CyWee Motion while allowing CyWee Motion’s counterclaims against CyWee Motion to
proceed. (CyWee MTS at 5-6.) HTC, in contrast, insists.that a complete stay is

warranted. (HTC MTS at 6-10; HTC MTS Reply (Dkt. # 130) at 1-6.) The court begins

‘by considering whether to stay the patent claims.

_ 1. Patent Claims
“Courts have inherent power to manage their dockets and stay proceedings,”
including the authority to stay a case pending IPR proceedings. Ethicon, Inc. v. Quigg,
849 F.2d 1422, 1426-27 (Fed. Cir. 1988); Wre-Hol v. Pharos Sci. & Applications, No.
C09-1642MJP, 2010 WL 2985685, at *2 (W.D. Wash. July 23, 2010). To determine
whether to grant such a stay, the court considers “(1) whether a stay will simplify the

issues in question and the trial of the case, (2) whether discovery is complete and

ORDER - 16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-24 008600832 -JDAcunmmthest*H4AL E Bited Rid O44 3AagePEgefiZeof 23

whether a trial date has already been set, and (3) whether a stay will unduly prejudice or
present a clear tactical disadvantage to the non-moving party.” Pac. Bioscience Labs.,
Inc. v. Pretika Corp., 760 F. Supp. 2d 1061, 1063 (W.D. Wash. 2011). “The moving
party bears the burden of demonstrating that a stay is appropriate.” DSS Tech. Mgmt.,

Inc. v. Apple, Inc., No. 14-cv-05330-HSG, 2015 WL 1967878, at *2 (N.D. Cal. May 1,

| 2015).

The court finds each of the relevant factors weighs in favor of staying the patent

claims. First, the IPR proceedings are likely to simplify the issues for trial. The PTAB

| already granted the IPR petitions. (CyWee MTS at 2.) Staying the.case pending the

outcome of IPR could clarify the scope of the patent claims, render some or all of the
infringement claims moot, and provide the court with the PTAB’s expert opinion, See
Finjan, Inc. y. Symantec Corp., 139 F. Supp. 3d 1032, 1036 (N.D. Cal. 2015). Moreover,
the stage of the litigation favors a stay. Although a trial date is set and the discovery
cut-off near, the court has yet to hold a claims construction hearing, and the parties have
not engaged in dispositive motions practice with respect to the patent claims.’ See, e.g.,
PersonalWeb Techs., LLC v, Facebook, Inc., No. 13-cv-01356-EJD, 2014 WL 116340, at
*3 (N.D. Cal. Jan. 13, 2014) (finding that the second factor favored a stay where “a claim
construction order ha[d] been issued and the close of fact discovery [wa]s fast
approaching” but “a substantial portion of the work—expert discovery, summary

judgment, pre-trial preparation, and trial itself—l[ay] ahead”). Finally, HTC does not

 

’ After the parties filed their cross-motions to stay this matter, the court vacated the
remaining claim construction deadlines. (See 3/6/19 Order (Dkt. # 125) at 2.)

ORDER - 17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2 009800832-JDAcunmntrhest*BHAL EBited Ha @ 8G 3A ag ePEyoflBof 23

argue that it will suffer prejudice if the court stays the patent claims, (See generally HTC
MTS; HTC MTS Reply.) Accordingly, the court STAYS, pending the outcome of the
IPR proceedings, CyWee Group’s patent infringement claims against HTC and HTC’s
counterclaims for declaratory judgments of noninfringement and patent invalidity against
CyWee Group.

2. Non-Patent Claims

The court now confronts the more difficult question whether to extend the stay to
the parties’ non-patent claims—that is, HTC’s third-party claims against CyWee Motion
for contribution.and unfair.competition, and CyWee Motion’s counterclaims against HTC
for conversion, replevin, unjust enrichment, and declaratory judgment of unauthorized
possession. The parties appear to agree that HTC’s third-party claims against CyWee
Motion are sufficiently related to the patent claims to warrant a stay of those claims.’
(See CyWee Motion MTS at 4; HTC MTS at 9.) Accordingly, the parties’ dispute
centers on whether the court should stay CyWee Motion’s counterclaims against HTC, in
addition to the parties’ other claims, and thereby stay the entire action.

Even outside the IPR context, “[a] district court has inherent power to control the
disposition of the causes on its docket in a manner which will promote economy of time
and effort for itself, for counsel, and for litigants.” CMAX, Inc. v. Hall, 300 F.2d 265,

268 (9th Cir. 1962). Considerations of judicial economy alone, however, are generally

 

° However, HTC appears to argue that, should the court choose not to stay CyWee
Motion’s counterclaims against HTC, it should likewise decline to stay HTC’s third-party claims
against CyWee Motion. (See HTC MTS Reply at 1.) The court need not reach that argument,
given the parameters of the stay the court imposes, as described below.

ORDER - 18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCaSé-2\- 008800052 -JDRculentihSBt*HAL E Bited ABa OEE 3A agePEy eflz80f 23

insufficient to warrant a stay. See Dependable Highway Exp., Ine. v. Navigators Ins. Co.,
498 F.3d 1059, 1066 (9th Cir. 2007). The court must also consider “the possible damage
which may result from the granting of a stay, the hardship or inequity which a party may
suffer in being required to go forward, and the orderly course of justice measured in
terms of the simplifying or complicating of issues, proof, and questions of law which
could be expected to result from a stay.” CMAX, 300 F.2d at 268 (citing Landis v. N. Am.
Co., 299 U.S, 248, 254-55 (1936)).

At the outset, the court acknowledges CyWee’s argument that, even if the PTAB
were to invalidate the Patents-in-Suit, CyWee Motion’s counterclaims against HTC
“would survive unaffected.” (CyWee MTS Reply at 1.) The court cannot evaluate the
merits of that argument because the parties have failed to provide any evidence that sheds
light on the relationship between the Patents-in-Suit and the CyWee Software. Both
parties imply that the Patents-in-Suit are not coextensive with the CyWee Software, and
that the License Agreement encompassed more than simply a license to practice the

Patents-in-Suit. (See HTC MTS at 2; CyWee MTS Reply at 2-3.) But the role of the

Patents-in-Suit within the CyWee Software remains unclear; and, on the limited record

before the court, the court cannot with confidence rule out the possibility that outcome of
the IPR proceedings may have some bearing on CyWee Motion’s counterclaims against
HTC.

Moreover, the court finds that considerations of judicial efficiency and “the
orderly course of justice” favor a complete stay. See CMAX, 300 F.2d at 268. Should the

court allow CyWee Motion’s counterclaims to proceed, it would create the potential for

ORDER - 19

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2\t 008800832 -JDAcUnmmtrhést*RAL EBited Ha Oh. 3Aag ea ef2zBof 23

two trials on factually intertwined causes of action: one on CyWee Motion’s allegations
that HTC has wrongfully retained the CyWee Software, and one on CyWee Group’s
patent infringement claims against HTC and HTC’s unfair competition and contribution
claims against CyWee Motion. These claims are best tried together, however. CyWee
Group’s patent infringement claims, HTC’s unfair business practices claim, and CyWee
Motion’s counterclaims all arise from the same transaction: CyWee Motion’s provision
of the CyWee Software to HTC.!° Relatedly, with respect to both the patent infringement

claims and CyWee Motion’s counterclaims, HTC’s affirmative defenses pivot on the

EES 2s el! as the alleged, years-long

development relationship between CyWee Motion and HTC, In light of these factual
commonalities, separate trials would risk confusing the complex relationships among the
parties and substantially duplicating the court’s and the parties’ time and effort. See, e.g.,.
PopSockets LLC v. Quest USA Corp., No. 17-CV-3653 (FB) (CLP), 2018 WL 4660374,
at *2 (E.D.N.Y. Sept. 28, 2018) (declining to stay the plaintiffs non-patent claims
pending IPR proceedings because “the underlying factual disputes are intertwined”);

Armor All/STP Co. v. Aerospace Comme ’ns Holdings Co., No. 6:15-CV-781, 2016 WL

 

'0 CyWee Motion’s counterclaims against HTC thus appear to be “compulsory” within
the meaning of Federal Rule of Civil Procedure 13(a). See Fed. R. Civ. P. 13(a) (stating that a
compulsory counterclaim is one that “arises out of the transaction or occurrence that is the
subject matter of the opposing party’s claim”). To allow CyWee Motion’s counterclaims to
proceed while staying the remaining claims would risk defeating Rule 13’s purpose to prevent “a
substantial duplication of effort and time by the parties and the courts.” See Interlabservice,
OOO y., Illumina, Inc,, No. 15cv2171-KSC, 2017 WL 4217133, at *5 (S.D. Cal. Sept. 20, 2017)
(quoting Transamerica Occidental Life Ins. Co. v, Aviation Office of Am., Inc,, 292 F.3d 384,
389-390 (3d Cir. 2002)).

ORDER - 20

 

 
10
ll
12
13
14
15
16
17
18
19
20
21

22

 

 

CaseCasé-2\4 009800832 -JDAcuntanthsst*RHAL EBited ABAD EE 3A ag era ef2Bof 23

6397269, at *4 (E.D. Tex. Oct. 28, 2016) (staying factually related patent and non-patent
claims),

The court also finds that a complete stay will not unduly prejudice CyWee.
CyWee contends that, “if this case were stayed in its entirety, CyWee Motion would be
unfairly deprived of the opportunity to request, in a timely manner, an order requiring —

that HTC return the CyWee Software and stop using it.” (CyWee MTS at 6; see also

CyWee MTS Reply at 10-11.) That CyWee Motion elected not to pursue preliminary

injunctive relief against HTC on its conversion and replevin claims undercuts its assertion |:
that it must “obtain resolution of those claims as quickly and efficiently as possible.”
(CyWee MTS at 6); see Tradesman Int'l v. Black, 724 F.3d 1004, 1012-13 (7th Cir.

2013) (noting that the plaintiffs decision to not seek preliminary injunctive relief
“suggests that [the plaintiff] has not suffered irreparable harm”). Furthermore, a stay
pending IPR is not indefinite; the PTAB must issue a final determination within a year—
or 18 months “for good cause shown”—of the date when the PTAB notices the institution
of IPR proceedings. See 35 U.S.C. § 316(a)(11). The court acknowledges, however, that ©
CyWee Motion has a legitimate interest in obtaining a decision on the merits of its
summary judgment motion, which was pending for longer than the time within which the
court endeavors to address such motions. (See MSJ.) The court also observes that
CyWee Motion filed its summary judgment motion before the PTAB granted the IPR
petitions and before the parties filed their cross-motions for a stay. (See id.; CyWee MTS
at 2.)

//

ORDER - 21

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2-Da98Q0NF2-JDAcunmMTrhest*HHALEBited wa MGA. Shag eP2get2ZBot 23

Accordingly, the court imposes a stay with the following parameters: The court
will permit CyWee Motion to refile its motion for summary judgment before the
dispositive motions deadline, currently set for July 2, 2019. (See 8/7/18 Order at 2.) If
CyWee Motion does not refile its summary judgment motion or the court does not grant
the motion in full, then the court will stay CyWee Motion’s counterclaims pending the
outcome of the IPR proceedings. In light of the court’s ruling on HTC’s.request for relief
under Rule 56(d), see supra § UL.A.2, HTC is entitled to respond to CyWee Motion’s
summary judgment motion with any discovery it obtains before the June 18, 2019,
discovery cut-off (see id). In other words, the court does not stay discovery related to
CyWee Motion’s summary judgment motion. However, all other discovery is stayed.
The court further STAYS CyWee Group’s patent infringement claims against HTC,
HTC’s counterclaims against CyWee Group, and HTC’s third-party claims against
CyWee Motion pending the IPR proceedings.

C. __ Provisionally Filed Under Seal

Because this order relies on materials filed under seal, the court DIRECTS the
Clerk to provisionally file the order the seal. The court ORDERS counsel to meet and
confer regarding which, if any, portions of this order they seek redact. Counsel must then
submit one joint statement or, if they cannot agree on a joint statement, competing
statements indicating the portions of the order they seek to have redacted and on what
basis. See Kamakana v, City & Cty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir,
2006). The statement or statements must attach a proposed redacted order that

incorporates the redactions requested in the corresponding statement. The parties must

ORDER - 22

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

CaseCasé-2- Vas800842 -JDAcuptanth6Bt*RHAL EBited Bd OG 3AAag che of22380f 23

file any such statement within 14 days of the date of this order. The court will consider
the parties’ redaction requests, if any, and then file the order on the docket with any
necessary redactions.
IV. CONCLUSION
For the foregoing reasons, the court DENIES CyWee Motion’s motion for
summary judgment (Dkt. # 107) without prejudice to refiling before the dispositive
motions deadline. The court further GRANTS in part and DENIES in part CyWee’s

motion for a partial stay (Dkt. # 123) and GRANTS in part and DENIES in part on

HTC’s.motion for a complete stay (Dkt. # 126). The court VACATES the trial dateand .|-

related pretrial dates in this matter, except for the discovery cut-off and the dispositive
motions deadline. In addition, the court DIRECTS the Clerk to provisionally file this
order under seal and ORDERS the parties to meet and confer regarding the need for
redaction and, within 14 days of the date of this order, to indicate any such need as
described above.

~ Dated this 13" day of June, 2019.

*\r 2. DL

The Honorable James L. Robart
USS. District Court Judge

ORDER - 23

 

 
